DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.
Non-Compliant Amendment and Status of the Claims
3.	This action is in response to papers filed 8 July 2021 in which claims 1, 15-17, 19, 21, and 23 were amended, claim 22 was canceled, and no new claims were added.  
4.  	Applicant’s amendments filed 8 July 2021 fail to comply with 37 CFR 1.121 for the following reason(s):  claim 11 contains underscores from the previous amendments.
5.	It is emphasized that Applicant’s response has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive.  
6.	All previous rejections not reiterated below are withdrawn in view of the amendments.

8.	This Office Action includes new objections and rejections necessitated by the amendments.
Interview Summary
9.	The interview summary filed 8 July is acknowledged and the interview record is complete.
Claim Objections
10.	Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “phase formed by polymer,” which appears to be a typographical error.  Appropriate correction is required.
Claim Interpretation
11.	The claims are subject to the following interpretation:
A.	It is noted that the specification generically discusses fibrinogen and insulin as analytes, and teaches specific examples of fibrinogen binding to DPPE-PEG(5000) (as found in claim 20) and insulin binding to ceramide-C16-PEG(2000) (as found in claim 18).  Claim 1 (upon which claims 2-13, 15-21, 23, and 63 depend) is drawn to a polymer forming a corona phase “such that a combination of the corona phase formed by polymer forms a selective binding site for a unique three dimensional conformation of the fibrinogen or insulin protein.”  Thus, while claim 1-13, 15-21, 23, and 63 encompass polymers other that the two explicitly discussed above as binding one of the two claimed proteins, and while claims 4-13 and 15 explicitly require additional components of the polymers (e.g., polysaccharides, polynucleotides, etc.), each of the claims clearly requires a corona phase “such that a combination of the corona phase formed by polymer forms a selective binding site for a unique three dimensional conformation of the fibrinogen or insulin protein.”  
B.	Claim 1 (upon which claims 2-13, 15-21, 23, and 63 depend) is drawn to a polymer that comprises both a PEG derivative and a hydrophilic region including both poly(ethylene oxide) and a phospholipid.
C.	Claim 19 states the composition “includes” a selective binding site for fibrinogen. 	Pages 23-24 of the instant specification state that the composition may be capable of binding multiple target molecules.  Therefore, the “included” binding site is interpreted as encompassing an additional binding site for fibrinogen.
D.	Claim 21 states the composition “includes” a selective binding site for insulin.  Pages 23-24 of the instant specification state that the composition may be capable of binding multiple target molecules.  Therefore, the “included” binding site is interpreted as encompassing an additional binding site for insulin.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-13, 15-21, 23, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection necessitated by the amendments.
A.	Claim 1 (upon which claims 2-13, 15-21, 23, and 63 depend) is amended to include “a selective binding site for a unique three dimensional conformation…of insulin….”  Applicant has provided no citation of support for this amendment.  While a review of the specification yields a teaching of a binding site for a unique three dimensional conformation of fibrinogen, there is no discussion of a binding site for a unique three dimensional conformation of insulin. Thus, the recitation constitutes new matter.
B.	Claims 16, 17, and 23 further require the complex to include additional selective binding sites for additional analytes.  While ages 23-24 of the instant specification state that the composition may be capable of binding multiple target molecules, a review of the specification yields no support for complexes that having a selective binding site for fibrinogen or insulin and an additional selective binding site for different target molecules (e.g., the analytes of claims 16, 17, or 23).  Thus, the inclusion of the additional selective binding sites for different analytes (i.e., other than for fibrinogen or insulin) constitutes new matter.
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 1-13, 15-21, 23, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (upon which claims 2-13, 15-21, 23, and 63 depend) is indefinite in the recitation “the fibrinogen or insulin protein,” which lacks antecedent basis because there is no previous recitation of a “fibrinogen or insulin protein.” 
16.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is drawn to nanotubes, carbon nanotubes, and single-walled carbon nanotubes.  However, claim 1 (upon which claim 3 depends) is already limited to single-walled carbon nanotubes, and thus excludes “nanotubes,” which can be non-carbon, and “carbon nanotubes,” which can be multi-walled).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Prior Art
18.	The following prior art is hereby made of record.
	Jain et al (Biotechnol. J. vol. 10, pages 447-459, published 13 February 2015) discuss single walled nanotubes having insulin binding aptamers (Figure 3 and Table 2), as discussed in Cha et al (ACS Nano, vol. 5, pages 4236-4244, published online 26 April 2011).
Conclusion
19.	No claim is allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634